         Case 8-20-08042-ast          Doc 49         Filed 06/17/21     Entered 06/17/21 20:11:58




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
                                                                   :
    In re:                                                         :   Chapter 11
                                                                   :
    ORION HEALTHCORP, INC1.                                        :   Case No. 18-71748 (AST)
                                                                   :
                                          Debtors.                 :   (Jointly Administered)
                                                                   :
    HOWARD M. EHRENBERG IN HIS CAPACITY                            :
    AS LIQUIDATING TRUSTEE OF ORION                                :   Adv. Pro. No. 20-08042 (AST)
    HEALTHCORP, INC., ET AL.,                                      :
                                                                   :
                                                Plaintiff,         :
                                                                   :
    v.                                                             :
                                                                   :
    HOWARD M. SCHOOR,                                              :
                                                                   :
                                                Defendant.         :

                                     CERTIFICATE OF SERVICE

STATE OF NEW JERSEY                         )
                                            )          ss.:
COUNTY OF SOMERSET                          )


             I, La Asia S. Canty, am over the age of eighteen years, and am employed by Pachulski

Stang Ziehl & Jones LLP. I am not a party to the within action; my business address is 780

Third Avenue, 34th Floor, New York, New York 10017-2024.




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Orion Healthcorp, Inc. (7246); Constellation Healthcare Technologies, Inc. (0135); NEMS Acquisition,
LLC (7378); Northeast Medical Solutions, LLC (2703); NEMS West Virginia, LLC (unknown); Physicians Practice
Plus Holdings, LLC (6100); Physicians Practice Plus, LLC (4122); Medical Billing Services, Inc. (2971); Rand
Medical Billing, Inc. (7887); RMI Physician Services Corporation (7239); Western Skies Practice Management, Inc.
(1904); Integrated Physician Solutions, Inc. (0543); NYNM Acquisition, LLC (unknown) Northstar FHA, LLC
(unknown); Northstar First Health, LLC (unknown); Vachette Business Services, Ltd. (4672); Phoenix Health, LLC
(0856); MDRX Medical Billing, LLC (5410); VEGA Medical Professionals, LLC (1055); Allegiance Consulting
Associates, LLC (7291); Allegiance Billing & Consulting, LLC (7141); New York Network Management, LLC
(7168). The corporate headquarters and the mailing address for the Debtors listed above is 1715 Route 35 North,
Suite 303, Middletown, NJ 07748.
       Case 8-20-08042-ast       Doc 49     Filed 06/17/21     Entered 06/17/21 20:11:58




        On June 17, 2021, I caused a true and correct copy of the following documents to be

served via electronic mail and First Class US Mail upon the parties set forth on the service list

annexed hereto as Exhibit 1:

     Notice and Motion of Plaintiff for Entry of an Order Awarding Reasonable Attorney's

        Fees and Expenses [Docket No. 47]; and

     Affidavit of Jeffrey P Nolan in Support of Plaintiff's Motion of Plaintiff for Entry of an

        Order Awarding Reasonable Attorney's Fees and Expenses [Docket No. 48].



                                                         /s/ La Asia S. Canty
                                                          La Asia S. Canty




DOCS_NY:42511.1 65004/003
       Case 8-20-08042-ast     Doc 49   Filed 06/17/21   Entered 06/17/21 20:11:58




                                        EXHIBIT 1

Donald F Campbell, Jr
Giordano Halleran & Ciesla
125 Half Mile Road
PO Box 190
Middletown, NJ 07748
Email: dcampbell@ghclaw.com

Attorney for Defendant Howard Schoor
